DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-19 are pending in this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-19 are rejected on the ground of nonstatutory double patenting over claims 1-13 and 17 of U.S. Patent No. 11,093,551. Although the claims at issue are not identical, they are not patentably distinct from each other because adding inherent and/or unnecessary limitations/step and rearranging the claims would be within the level of one of ordinary skill in the art. It is well settled that the insertion of an element, e.g. “training model based on a plurality of training samples associated with one or more domains”, and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Insertion of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art.
Instant Application No. 17/362,676
U.S. Patent No. 11,093,551
1. A method comprising, by one or more computing systems: 
receiving, from a client system of a user, a user input comprising a plurality of n-grams; 
parsing the user input to identify one or more overall intents, one or more hidden intents, and one or more slots associated with the one or more n-grams, wherein at least one of the hidden intents is non-resolvable for being associated with partial slot information corresponding to an n- gram that has not been resolved to a particular entity identifier, wherein the partial slot information is associated with two more entity identifiers of two or more entities, respectively;
sending, to the client system, instructions for prompting the user to select one of the two or more entities to be associated with the at least one non-resolvable hidden intent; 
resolving the at least one non-resolvable hidden intent based on the entity identifier of the entity selected by the user; and 
generating a response to the user input based on the resolved hidden intent.
2. The method of Claim 1, further comprising: receiving, from the client system of the user, an indication of the entity selected by the user.
3. The method of Claim 2, further comprising: executing, responsive to receiving the indication, one or more tasks associated with fulfilling the user input.
4. The method of Claim 1, further comprising: sending, to the client system of the user, instructions for presenting the response.
5. The method of Claim 1, parsing the user input comprises: generating, by a compositional model in response to receiving the user input, a tree- structured representation for the user input, wherein the tree-structured representation comprises one or more non-terminal nodes associated with the one or more overall intents and the one or more hidden intents, one or more non-terminal nodes associated with the one or more slots, and one or more terminal nodes associated with the one or more n-grams of the user input; and resolving, by the one or more computing systems, the tree-structured representation by applying a depth-first search algorithm, wherein the tree-structured representation comprises one or more non-resolvable non-terminal nodes associated with the one or more slots, wherein each non-resolvable non-terminal node corresponds to one of the non-resolvable hidden intents and is associated with the partial slot information corresponding to the n-gram that has not been resolved to a particular entity identifier, and wherein the partial slot information associated with each non- resolvable non-terminal node is passed to a respective non-terminal parent node, and wherein each non-terminal parent node of a non-resolvable non-terminal node is partially resolved based on the partial slot information,
6. The method of Claim 5, wherein each non-resolvable non-terminal node corresponding to a non-resolvable hidden intent is resolved based on the respective partially resolved non-terminal parent node of the non-resolvable non-terminal node and the entity identifier of the entity selected by the user.
7. The method of Claim 5, wherein the response is generated further based on the resolved tree-structured representation.
8. The method of Claim 5, wherein resolving each non-resolvable non-terminal node based on the respective partially resolved non-terminal parent node of the non-resolvable non-terminal node comprises: identifying one or more contexts associated with one or more first n-grams associated with the non-resolvable non-terminal node; exchanging one or more of the first n-grams associated with the non-resolvable non- terminal node with one or more second n-grams based on the identified one or more contexts; and resolving the non-resolvable non-terminal node based on the one or more second n-grams associated with the non-resolvable non-terminal node.
9. The method of Claim 5, wherein each slot has a slot type of a plurality of slot types, and wherein resolving a non-terminal node associated with a particular slot of a first slot type comprises changing the first slot type to a second slot type.
10. The method of Claim 9, wherein changing the first slot type to a second slot type is based on a particular intent associated with a non-terminal parent node of the non-terminal node associated with the particular slot.
11. The method of Claim 1, further comprising: querying an entity resolution module for entity information for each slot; receiving entity identifiers for each resolvable slot; generating the partial slot information responsive to being unable to resolve a slot.
12. The method of Claim 11, further comprising, for each non-resolvable hidden intent: identifying one or more agents associated with the non-resolvable hidden intent; ranking the one or more agents for the non-resolvable hidden intent; querying one or more of the agents based on their respective ranks, wherein the query comprises (1) one or more entity identifiers associated with each resolvable slot, (2) the partial slot information associated with the non-resolvable hidden intent, and (3) the entity identifier of the entity selected by the user; and generating resolved information for the non-resolvable hidden intent.
13. The method of Claim 12, wherein ranking the one or more agents for the non-resolvable hidden intent is based on (1) the one or more semantic-intents, (2) the one or more slots associated with the non-resolvable hidden intent, and (3) one or more contexts associated with the slots.
14. The method of Claim 12, further comprising: determining, for each resolved information associated with each non-resolvable hidden intent, whether the resolved information is accessible to the user based on privacy settings associated with the resolved information, wherein the response is generated further based on determining that the resolved information is accessible.
15. The method of Claim 1, further comprising: identifying the two or more entities associated with the partial slot information based on a comparison of social signals between the user and each of the two or more entities.
16. The method of Claim 1, wherein each hidden intent is associate with one of the one or more overall intents, and wherein the one or more hidden intents must be resolved prior to resolving the overall intent.
17. The method of Claim 1, further comprising: identifying a domain associated with the user input; and selecting a compositional model for parsing the user input from a plurality of compositional models based on the identified domain, wherein the plurality of compositional models correspond to a plurality of domains, respectively.
1. A method comprising, by one or more computing systems:
receiving, by the one or more computing systems from a client system associated with a first user, a first user input comprising a plurality of n-grams;
generating, in response to receiving the first user input by a compositional model, a tree-structured representation for the first user input based on a parsing by the compositional model, wherein the tree-structured representation comprises one or more non-terminal nodes associated with one or more intents, one or more non-terminal nodes associated with one or more slots, and one or more terminal nodes associated with one or more n-grams of the first user input;
resolving, by the one or more computing systems, the tree-structured representation by applying a depth-first search algorithm, wherein the tree-structured representation comprises one or more non-resolvable non-terminal nodes associated with the one or more slots, wherein each non-resolvable non-terminal node is associated with partial slot information corresponding to an n-gram that has not been resolved to a particular entity identifier, and wherein the partial slot information associated with each non-resolvable non-terminal node is passed to a respective non-terminal parent node, and wherein each non-terminal parent node of a non-resolvable non-terminal node is partially resolved based on the partial slot information, and wherein each non-resolvable non-terminal node is resolved based on the respective partially resolved non-terminal parent node of the non-resolvable non-terminal node;
generating, by the one or more computing systems, a response to the first user input based on the resolved tree-structured representation; and
sending, by the one or more computing systems to the client system of the first user, instructions for presenting the response.
2. The method of claim 1, wherein resolving each non-resolvable non-terminal node based on the respective partially resolved non-terminal parent node of the non-resolvable non-terminal node comprises:
identifying one or more contexts associated with one or more first n-grams associated with the non-resolvable non-terminal node;
exchanging one or more of the first n-grams associated with the non-resolvable non-terminal node with one or more second n-grams based on the identified one or more contexts; and
resolving the non-resolvable non-terminal node based on the one or more second n-grams associated with the non-resolvable non-terminal node.
3. The method of claim 1, wherein each slot has a slot type of a plurality of slot types, and wherein resolving a non-terminal node associated with a particular slot of a first slot type comprises changing the first slot type to a second slot type.
4. The method of claim 3, wherein changing the first slot type to a second slot type is based on an intent associated with a non-terminal parent node of the non-terminal node associated with the particular slot.
5. The method of claim 1, wherein resolving the tree-structured representation comprises:
querying the entity resolution module for entity information for each slot;
receiving entity identifiers for each resolvable slot;
generating the partial slot information responsive to being unable to resolve a slot.
6. The method of claim 5, wherein resolving the tree-structured representation comprises, for each intent:
identifying one or more agents associated with the intent;
ranking the one or more agents for the intent;
querying one or more of the agents based on their respective ranks, wherein the query comprises (1) one or more entity identifiers associated with a non-terminal child node of the non-terminal node associated with the intent or (2) the partial slot information associated with the non-terminal child node of the non-terminal node associated with the intent; and
generating resolved information for each non-terminal node.
7. The method of claim 6, wherein ranking the one or more agents for each intent is based on (1) the one or more semantic-intents, (2) the one or more slots associated with the intent, and (3) one or more contexts associated with the slots.
8. The method of claim 6, further comprising:
determining, for each resolved information associated with a non-terminal node, whether the resolved information is accessible to the first user based on privacy settings associated with the resolved information.
9. The method of claim 1, wherein at least one of the non-resolvable non-terminal nodes has two or more entities are associated with it, and wherein the partial slot information associated with the at least one non-resolvable non-terminal node comprises entity identifiers of the two or more entities.
10. The method of claim 9, further comprising:
sending, by the one or more computing systems to the client system of the first user, instructions for presenting a prompt requesting the user to select one of the two or more entities to be associated with the at least one non-resolvable non-terminal node; and
resolving the at least one non-resolvable non-terminal node based on the entity identifier of the entity selected by the first user.
11. The method of claim 9, further comprising selecting one of the two or more entities to be associated with the at least one non-resolvable non-terminal node based on a comparison of social signals between the first user and each of the two or more entities; and
resolving the at least one non-resolvable non-terminal node based on the entity identifier of the selected entity.
12. The method of claim 1, wherein the one or more intents comprise one or more hidden intents associated with one or more non-terminal nodes and an overall intent associated with a non-terminal parent node of the one or more non-terminal nodes, and wherein the one or more hidden intents are resolved prior to resolving the overall intent.
13. The method of claim 1, further comprising:
identifying a domain associated with the first user input; and
selecting the compositional model from a plurality of compositional models based on the identified domain, wherein the plurality of compositional models correspond to a plurality of domains, respectively.
14. The method of claim 1, wherein the compositional model is trained based on a plurality of training samples associated with one or more domains.
15. The method of claim 1, further comprising performing an action in response to resolving the tree-structured representation.
16. The method of claim 15, wherein the action comprises sending, to the client system of the first user, instructions to execute one or more tasks associated with fulfilling the first user input.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 11-13, and 16-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Gruber et al., (US Pub.2012/0016678).
Regarding claim 1, Gruber discloses a method comprising, by one or more computing systems: 
receiving, from a client system of a user, a user input comprising a plurality of n-grams (Fig. 2, [0161] receiving a user input 101B, ‘I'd like a romantic place for Italian food near my office’); 
parsing the user input to identify one or more overall intents, one or more hidden intents, and one or more slots associated with the one or more n-grams, wherein at least one of the hidden intents is non-resolvable for being associated with partial slot information corresponding to an n- gram that has not been resolved to a particular entity identifier, wherein the partial slot information is associated with two more entity identifiers of two or more entities, respectively ([0172][0314] parsing in a syntactic and/or semantic sense and etc. and inferring semantic intent from that language input, such as interpreting ‘place for Italian food’ as ‘Italian restaurants’ by evaluating how well various combinations of words in the text interpretations 124 would fit the concepts, relations, entities, and properties of active ontology and its associated models; [0315][0316] speech-to-text service may generate the two candidate interpretations ‘italian food for lunch’ and ‘italian shoes for lunch’); 
sending, to the client system, instructions for prompting the user to select one of the two or more entities to be associated with the at least one non-resolvable hidden intent ([0314]-[0317] candidate interpretations of speech 134 are presented 132 to the user, e.g. ‘Did you mean italian food or italian shoes?’);
resolving the at least one non-resolvable hidden intent based on the entity identifier of the entity selected by the user ([0316]-[0318] The user can then select 136 among the displayed choices which are provided by speech-to-text service 122); and 
generating a response to the user input based on the resolved hidden intent ([0161] Fig. 2, generating a response 101C and 101D).
Regarding claim 2, Gruber discloses the method of Claim 1, and Gruber further discloses:
receiving, from the client system of the user, an indication of the entity selected by the user ([0316]-[0318] The user can then select 136 among the displayed choices which are provided by speech-to-text service 122).
Regarding claim 3, Gruber discloses the method of Claim 2, and Gruber further discloses:
executing, responsive to receiving the indication, one or more tasks associated with fulfilling the user input ([0161][0316]-[0318] generating search result as a response based on user’s selection).
Regarding claim 4, Gruber discloses the method of Claim 1, and Gruber further discloses:
sending, to the client system of the user, instructions for presenting the response ([0161] Fig. 2, generating a response 101C and 101D).
Regarding claim 11, Gruber discloses the method of Claim 1, and Gruber further discloses:
querying an entity resolution module for entity information for each slot; receiving entity identifiers for each resolvable slot; generating the partial slot information responsive to being unable to resolve a slot (Gruber, [0127] “use dialog context such as current location, time, domain, task step, and task parameters to interpret the new inputs…use semantic interpretation to select from among ambiguous interpretations of speech as text or text as intent”).
 Regarding claim 12, Gruber discloses the method of Claim 11, and Gruber further discloses:
for each non-resolvable hidden intent: identifying one or more agents associated with the non-resolvable hidden intent; ranking the one or more agents for the non-resolvable hidden intent; querying one or more of the agents based on their respective ranks, wherein the query comprises (1) one or more entity identifiers associated with each resolvable slot, (2) the partial slot information associated with the non-resolvable hidden intent, and (3) the entity identifier of the entity selected by the user; and generating resolved information for the non-resolvable hidden intent (Gruber, Fig. 2 and [0161] “Conversation screen 101A features a conversational user interface showing what the user said 1018 (“I'd like a romantic place for Italian food near my office”) and assistant's 1002 response, which is a summary of its findings 101C (“OK, I found these Italian restaurants which reviews say are romantic close to your work:”) and a set of results 101 D (the first three of a list of restaurants are shown)”).
Regarding claim 13, Gruber discloses the method of Claim 12, and Gruber further discloses:
wherein ranking the one or more agents for the non-resolvable hidden intent is based on (1) the one or more semantic-intents, (2) the one or more slots associated with the non-resolvable hidden intent, and (3) one or more contexts associated with the slots (Gruber, [0127] “use dialog context such as current location, time, domain, task step, and task parameters to interpret the new inputs…use semantic interpretation to select from among ambiguous interpretations of speech as text or text as intent”). 
Regarding claim 16, Gruber discloses the method of Claim 1, and Gruber further discloses:
wherein each hidden intent is associate with one of the one or more overall intents, and wherein the one or more hidden intents must be resolved prior to resolving the overall intent (Gruber, [0088] “the user may provide input to assistant 1002 such as “I need to wake tomorrow at 8 am.” ... Assistant 1002 sets the alarm on behalf of the user.”).  
Regarding claim 17, Gruber discloses the method of Claim 1, and Gruber further discloses:
identifying a domain associated with the user input; and selecting a compositional model for parsing the user input from a plurality of compositional models based on the identified domain, wherein the plurality of compositional models correspond to a plurality of domains, respectively (Gruber, [0176] Domain models component(s) 1056; [0195] ontologies are part of the modeling framework in which to build models such as domain models; [0698]-[0700], Figs. 45 and 46, offering assistance with the constrained selection task by simplifying the conceptual data mode).  
Regarding claim 18, claim 18 is a corresponding medium claim to a method claim 1. Therefore, claim 18 is rejected using rationale as applied to claim 1 above.  
Regarding claim 19, claim 19 is a corresponding system claim to a method claim 1. Therefore, claim 19 is rejected using rationale as applied to claim 1 above.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 7, 9, 10, 14, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gruber et al., (US Pub.2012/0016678) in view of Sapoznik et al., (US Pub. 2018/0013699).
Regarding claim 5, Gruber discloses the method of Claim 1, and Sapoznik further discloses: parsing the user input comprises: 
generating, by a compositional model in response to receiving the user input, a tree- structured representation for the user input, wherein the tree-structured representation comprises one or more non-terminal nodes associated with the one or more overall intents and the one or more hidden intents, one or more non-terminal nodes associated with the one or more slots, and one or more terminal nodes associated with the one or more n-grams of the user input ([0087][0116][0117] Fig. 5, steps 520 and 530, obtaining Natural Language Processing features from text of customer request and selecting a tree structured grape using the NLP features); and 
resolving, by the one or more computing systems, the tree-structured representation by applying a depth-first search algorithm, wherein the tree-structured representation comprises one or more non-resolvable non-terminal nodes associated with the one or more slots, wherein each non-resolvable non-terminal node corresponds to one of the non-resolvable hidden intents and is associated with the partial slot information corresponding to the n-gram that has not been resolved to a particular entity identifier, and wherein the partial slot information associated with each non- resolvable non-terminal node is passed to a respective non-terminal parent node, and wherein each non-terminal parent node of a non-resolvable non-terminal node is partially resolved based on the partial slot information ([0048] Fig. 4, “Node selector component 320 may select a node using the node selector classifiers by computing scores using the node selector classifiers and the NLP features”; [0071][0079] Fig. 7, steps 720-750, a flowchart of an example implementation of a beam search for selecting a node of the action graph wherein a score is computed along every possible path using a depth-first search; [0056] “Features may take integer values, floating point values, or may be one a specified set of values (e.g., services provided to the customer may be set to some combination of the strings “Internet,” “Phone,” and “TV”). The combined feature vector may be input into the node selector classifiers to generate scores that may be used in selecting a node”).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of intelligent automated assistant system engages with the user in an integrated, conversational manner using natural language dialog as taught by Gruber with the method of automatically generate a response to the request of the user using tree-structure process for NLP as taught by Sapoznik to determine an appropriate action to take in response to the customer's request  and to improve node selector classifiers (Sapoznik, [0043][0137]).

Regarding claim 7, Gruber in view of Sapoznik discloses the method of Claim 5, and Sapoznik further discloses:
wherein the response is generated further based on the resolved tree-structured representation (Sapoznik, Fig. 5, step 540, selecting and causing an action corresponding to the node).
Regarding claim 9, Gruber in view of Sapoznik discloses the method of Claim 5, and Sapoznik further discloses:
wherein each slot has a slot type of a plurality of slot types, and wherein resolving a non-terminal node associated with a particular slot of a first slot type comprises changing the first slot type to a second slot type (Sapoznik, Fig. 12, step 1230, obtaining feature vector using input text).
Regarding claim 10, Gruber in view of Sapoznik discloses the method of Claim 9, and Sapoznik further discloses:
wherein changing the first slot type to a second slot type is based on a particular intent associated with a non-terminal parent node of the non-terminal node associated with the particular slot (Sapoznik, Fig. 12, step 1230, obtaining feature vector using input text).
Regarding claim 14, Gruber discloses the method of Claim 12, and Sapoznik further discloses:
 determining, for each resolved information associated with each non-resolvable hidden intent, whether the resolved information is accessible to the user based on privacy settings associated with the resolved information, wherein the response is generated further based on determining that the resolved information is accessible (Sapoznik, [0078] Fig. 8, “scoring paths … Login/Password, Login, Create”).  
Regarding claim 15, Gruber discloses the method of Claim 1, and Sapoznik further discloses: 
identifying the two or more entities associated with the partial slot information based on a comparison of social signals between the user and each of the two or more entities (Sapoznik, Fig. 4, non-resolvable non-terminal node ‘Internet’ has two or more entitles).  
Claims 6 and 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gruber et al., (US Pub.2012/0016678) in view of Sapoznik et al., (US Pub. 2018/0013699) and further in view of Tremblay et al., (US Pub. 2015/0347375).
Regarding claim 6, Gruber in view of Sapoznik discloses the method of Claim 5, and Tremblay further discloses:
wherein each non-resolvable non-terminal node corresponding to a non-resolvable hidden intent is resolved based on the respective partially resolved non-terminal parent node of the non-resolvable non-terminal node and the entity identifier of the entity selected by the user (Tremblay, [0096][0097] “the quality assurance module determines that the grammar includes a cycle (block 1212:Y), then the quality assurance module may identify one or more hypernyms of the cycle … revise the ontology such that a hypernym is not defined to be its own ancestor. Having corrected the ontology, the user may re-run the grammar construction process to derive a new grammar that does not include any cycles”).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of processing natural language dialog as taught by Gruber in view of Sapoznik with Automated quality assurance check as taught by Tremblay to improve the construction of natural language understanding systems (Tremblay, Abstract).
Regarding claim 8, Gruber in view of Sapoznik discloses the method of Claim 5, and Tremblay further discloses:
wherein resolving each non-resolvable non-terminal node based on the respective partially resolved non-terminal parent node of the non-resolvable non-terminal node comprises: identifying one or more contexts associated with one or more first n-grams associated with the non-resolvable non-terminal node; exchanging one or more of the first n-grams associated with the non-resolvable non- terminal node with one or more second n-grams based on the identified one or more contexts; and resolving the non-resolvable non-terminal node based on the one or more second n-grams associated with the non-resolvable non-terminal node (Tremblay, [0096][0097] “the quality assurance module determines that the grammar includes a cycle (block 1212:Y), then the quality assurance module may identify one or more hypernyms of the cycle … revise the ontology such that a hypernym is not defined to be its own ancestor. Having corrected the ontology, the user may re-run the grammar construction process to derive a new grammar that does not include any cycles”).
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/           Primary Examiner, Art Unit 2659